                           IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF CALIFORNIA

PHILIP ROBERT CORRAL,
                                                             No. 2:16-cv-00143-JKS
                      Petitioner,
                                                                   ORDER
                     vs.                                 [Re: Motion at Docket No. 24]

STUART SHERMAN, Warden, Substance
Abuse Treatment Facility and State Prison,

                      Respondent.


       This Court denied Philip Robert Corral, a state prisoner proceeding pro se, habeas relief

and a certificate of appealability on August 5, 2019. Docket Nos. 22, 23. Corral now submits a

letter to the Court asking for direction on “the correct way to proceed” or for “more time to

figure this process out.” Docket No. 24.

       The record reflects that Corral has not filed a notice of appeal, which is the first step

required for appealing from this Court’s denial of his habeas petition. The notice must include

“the party or parties taking the appeal by naming each one in the caption or body of the notice,”

“the judgment, order, or part thereof being appealed,” and “the court to which the appeal is

taken.” FED. R. APP. P. 3(c)(1). Most importantly, however, the notice of appeal must be filed

within 30 days after entry of the judgment. See FED. R. APP. P. 4(a)(1)(A).

       Judgment was entered in this case on August 5, 2019. Docket No. 23. The notice of

appeal was therefore due on September 4, 2019. Because that date has long passed, Corral’s

letter submission may properly be construed as a request for an extension of time to file a notice

of appeal from this Court’s decision at Docket No. 22.
       Federal Rule of Appellate Procedure 4(a)(5) provides that the Court may extend the time

to file a notice of appeal when two conditions are met. First, the motion seeking an extension

must be made no later than 30 days after the expiration of the time originally prescribed by Rule

4(a) (in this case, the request for an extension must be made within 60 days after the judgment

was entered because the time originally prescribed by Rule 4(a) is 30 days). FED. R. APP. P.

4(a)(5)(A)(i); Pettit v. Chiang, 357 F. App’x 50, 52 (9th Cir. 2009). Second, the party seeking

the extension must show “excusable neglect or good cause.” FED. R. APP. P. 4(a)(5)(A)(ii);

Pincay v. Andrews, 389 F.3d 853, 859 (9th Cir. 2004) (en banc). In any event, no extension

under Rule 4(a)(5) may exceed 30 days after the expiration of the time originally prescribed by

Rule 4(a), or 14 days after the date when the order granting the motion is entered, whichever is

later. FED. R. APP. P. 4(a)(5)(c); Pettit, 357 F. App’x at 52 (“[T]he deadline for filing a notice of

appeal was May 22, 2008, and the deadline for requesting an extension was June 23, 2008.

Appellants did not move for an extension until July 10, 2008. The district court . . . did not have

jurisdiction to consider a motion for an extension of time that was filed after the deadline

prescribed by Rule 4(a)(5)(A).”).

       Because Corral’s construed request for an extension of time to file a notice of appeal was

made more than 60 days after the entry of this Court’s August 5, 2019, order, this Court is

without authority to grant it.




                                                  2
       IT IS THEREFORE ORDERED THAT Corral’s submission at Docket No. 24,

construed as a motion for an extension of time to file a notice of appeal, is DENIED. Any

further relief must be requested from the Ninth Circuit Court of Appeals.

       Dated: February 27, 2020.

                                                               /s/James K. Singleton, Jr.
                                                                JAMES K. SINGLETON, JR.
                                                             Senior United States District Judge




                                                3
